Citation Nr: 0707858	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to March 
1990. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 decision by the RO in Los 
Angeles, California which confirmed and continued a previous 
denial of service connection for a right ankle injury. 

In August 2004, the veteran testified before the undersigned 
at a hearing at the RO.

In an October 2004 decision, the Board reopened the veteran's 
claim for entitlement to service connection for a right ankle 
injury and remanded this issue for further development.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo a VA examination which was scheduled in regard to 
her reopened claim for entitlement to service connection for 
a right ankle disability.

2.  The veteran's right ankle disability is not related to 
service.


CONCLUSION OF LAW

The veteran's right ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in November 2004, the RO notified the 
veteran of the evidence needed to substantiate her claim for 
service connection.  

The November 2004 letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that she was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

With respect to the fourth element, the November 2004 VCAA 
letter contained a notation that the veteran was to let VA 
know if she had any other information or evidence that she 
thought would support her claim.  This statement served to 
advise the veteran to submit any evidence in her possession 
pertinent to the claims on appeal.  In January 2007, the 
veteran's representative submitted a Board Remand Brief, 
thereby demonstrating the veteran's actual knowledge of the 
need to submit relevant evidence in her possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the November 2004 letter.  However, 
the veteran did not receive notice about the evidence needed 
to establish a rating or notice regarding an effective date 
until an October 2006 supplemental statement of the case.  
VCAA notice cannot be provided in post-decisional documents 
such as a supplemental statement of the case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Since the claim 
is being denied, no rating is being given and no effective 
date is being set.  She is, therefore, not prejudiced by the 
inadequate notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

There was a timing deficiency with the November 2004 letter, 
because it was provided after the initial evaluation of 
November 2002.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained all records of treatment reported by the 
veteran; including service medical records and private 
medical records.  

The veteran underwent a VA examination in February 1997.  In 
the October 2004 remand, the Board sought to provide the 
veteran with a VA examination to determine whether it was as 
least as likely as not that any current disorder was related 
to an injury sustained during service.   

Initially, the examination was scheduled for December 2004.  
However, the examination was cancelled because an incorrect 
test was ordered.  An examination was scheduled for August 
31, 2005.  The veteran did not report for that examination.  
However, she asked that the examination be rescheduled, as 
she was moving and had not received notice of the prior VA 
examination.

In a December 6, 2005 letter, VA informed the veteran that 
she was scheduled for a VA examination on December 8, 2005.  
She did not report for this examination.  She did not give 
any reason for her failure to report, and did not request 
that the examination be rescheduled. 
 
In a letter dated April 11, 2006, VA informed the veteran 
that she needed to provide a written response explaining why 
she failed to report for her examination in order to be 
rescheduled again for an examination.  The veteran failed to 
respond to the April 2006 letter.

Correspondence sent to the veteran subsequent to the April 
2006, has been returned as undeliverable.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, that VA has done its utmost to 
develop the evidence with respect to the veteran's claim.  
Any failure to develop this claim rests with the veteran 
herself. 

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. 38 C.F.R. § 3.655(b) (2006).  The veteran 
has not provided any reason for her recent failures to report 
for scheduled examinations.  The provisions of 38 C.F.R. 
§ 3.655 stipulate that her claim be decided without further 
assistance in obtaining evidence or examinations.  In any 
event further efforts to assist her by providing an 
examination are not possible, because she has not apprised VA 
of her whereabouts.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The veteran's service medical records demonstrate that she 
suffered an ankle injury in January 1990.  She presented with 
complaints of right ankle pain as she twisted her right 
ankle.  At the time, the veteran could not bear weight on the 
ankle.  A podiatry consultation ruled out a retinacular tear 
and diagnosed her with a grade II ankle sprain.  The veteran 
presented for a follow up examination in January 1990 and 
stated that she had decreased swelling but still had sharp 
pain and burning.

In February 1990, the veteran presented with complaints of 
bilateral ankle pain.  The veteran complained of pain but the 
x-rays of her right ankle were negative.  The diagnosis was a 
resolving right moderate ankle sprain.

In February 1990, the veteran was released from active duty 
based on her lack of motivation to complete Basic Combat 
Training.

In February 1997, the veteran underwent a VA examination.  
She reported that she twisted her ankle in basic training as 
they were preparing for a two mile run.  She stated that she 
was treated in a cast and told that she had a torn ligament.  
She stated that she currently had pain any time she wore hi-
top tennis shoes or if she wore heels.  She also complained 
of pain during cold weather and when she ran.

On examination, there was no swelling or bony deformity of 
the ankle.  However, she did have some pain with plantar 
flexion and some slight pain along the joint line.  The 
report of an X-ray examination shows that the radiologist's 
impression was unremarkable examination of the right ankle.  
This opinion was concurred in by the chief of the radiology 
service.  The VA examiner, however, reported that radiographs 
demonstrated what appeared to be a slight irregularity of the 
medial dome of the talus, which probably represented an 
osteochondral chip off the dome of the talus.

Also in July 2002, the veteran presented to her private 
doctor for an examination of her ankle.  The veteran gave a 
history of spraining her ankle in while in the service in 
1990.  She presented with complaints of nagging pain in her 
ankle for some time.  She has had swelling and pain on and 
off.  The treating doctor noted that X-rays of her ankle 
showed no evidence of fracture or dislocation.  He concluded 
that the veteran had a chronic sprain of her right ankle with 
probable anterior capsulitis and chronic scarring of her 
ligaments.

At her August 2004 hearing the veteran testified that she was 
experiencing current right ankle symptoms.  She added that 
she had experienced ankle pain ever since the injury in 
service, but that she did not seek treatment during the first 
year after service because she lacked insurance coverage.

Analysis

With regard to the elements of service connection, the 
veteran has a current disability as there is a diagnosis of a 
chronic sprain of her right ankle with probable anterior 
capsulitis and chronic scarring of her ligaments.  

The requirement for an in-service injury is satisfied as 
service medical records show that the veteran injured her 
ankle in January 1990.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The evidence in favor of a link consists of the veteran's 
testimony that she had a continuity of symptomatology since 
service, and the diagnosis on the VA examination of status 
post ankle injury with a report of an osteochondral chip off 
the dome of the talus.

This evidence must be weighed against the fact that there was 
no clinical evidence of an ankle disability for approximately 
seven years after service.  The VA examiner apparently based 
his diagnosis on an unsupported interpretation of the 
radiographs.  The radiologist and the chief of radiology 
interpreted those radiographs as normal.  The radiogists' 
interpretation is supported by the findings on the July 2002 
X-ray study.  Given that the 1997 diagnosis was based on an 
inaccurate factual premise, it is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (presumption 
of credibility did not arise because physician's opinion was 
based upon "an inaccurate factual premise" and thus had "no 
probative value").

The appellant's report of a continuity of symptomatology is 
not sufficient to establish a relationship between the in-
service injury and a current right ankle disability.  As a 
lay person, she is not competent to render an opinion on 
matters of medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

There is no competent and credible opinion linking the 
current disability to service.  The preponderance of the 
evidence is, therefore, against the claim for entitlement to 
service connection.  As such, the benefit of the doubt rule 
is not for application and the claim is denied.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right ankle 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


